DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments see Remarks/Arguments and amended claims, filed 09/27/2021, with respect to claims 1-8, and 11-15, have been fully considered and Applicant’s remarks will be addressed in sequential order as they were presented.  Regarding Rejections under 35 U.S.C. 102, and the applicant argument, Kaltenbach nowhere teaches or suggests disconnecting the combustion engine from the input of the gearbox, Kaltenbach discloses, “all three switching elements J, I and K are opened,” (Kaltenbach paragraph [0042]), see also at least FIG. 4, wherein “only one of the three switching elements J, I and K can always be closed,” (Kaltenbach paragraph [0042]), and “a start-up function known as EDSU, Electro-Dynamic Start Up, electric engine 6 can be used alone,” (Kaltenbach  paragraph [0076]). Furthermore, regarding the applicant argument, Kaltenbach nowhere teaches or suggests shifting the gearbox to a lower gear ratio, Examiner considered this argument it is persuasive. Furthermore, regarding the applicant argument, using the electric machine to rotate the input shaft of the gearbox up to a rotational speed, and only connecting the combustion engine to the input shaft of the gearbox, once the input shaft of the gearbox is rotating at the speed of the combustion engine.” Kaltenbach discloses, “In the case of a change between the closed switching element positions of the switching elements I, (combustion engine 7) J (electric engine 6, forward) and K (electric engine 6, reverse) a differential speed can be actively synchronized at the switching element to  SEEL et al., US 20100274423, and previously disclosed prior art reference(s) KALTENBACH, MATSUI,  SANDSTROM and KASUYA. The grounds for rejection in view of amended claims are provided below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, and 8, are rejected under 35 U.S.C. 103 as being unpatentable over KALTENBACH et al., US 20180319264, herein further known as Kaltenbach, in view of SEEL et al., US 20100274423, herein further known as Seel.

	Regarding claim 1,  Kaltenbach discloses a method to control a hybrid powertrain  (paragraph [0010], a drive arrangement for a hybrid vehicle), comprising a combustion engine, an electric machine (paragraph [0004]), a gearbox with an input shaft and an output shaft (paragraph [0029]), wherein the combustion engine and the electric machine are connectable to the input shaft of the gearbox (paragraph [0029], invention is switched between the transmission 2, namely the transmission input shafts 4, 5 of the transmission 2), and a coupling device (paragraph [0042], actuator 10) configured for connecting and disconnecting (paragraph [0066]) the combustion engine (paragraph [0004]) from the input shaft of the gearbox (paragraph [0029]), wherein the method comprises: a) disconnecting the combustion engine  from the input shaft of the gearbox via the coupling device (paragraph [0042]) (paragraph [0042], it is also possible that all three switching elements J, I and K are opened, and (while switching elements K or J are closed, element I is open), only one of the three switching elements J, I and K can always be closed); b) selecting a starting gear in the gearbox, comprising a lower gear ratio than a gear ratio at which the combustion engine's torque at idling speed is able to sufficiently rotate operate the input shaft of the gearbox (paragraph [0068]); c) engaging the selected starting gear in the gearbox (paragraph [0054]); d) while the combustion engine is idling (paragraph [0078]) and not connected to the input shaft  of the gearbox (paragraph [0078], closed switching element A), generating a torque in the input shaft of the gearbox using the electric machine (paragraph [0078], closed switching element I, electric engine 6 rotates backwards for a forwards start-up in the case of a closed switching element I)); e) accelerating the electric machine, thereby accelerating rotation of the input shaft of the gearbox (paragraph [0076], electric engine 6 can be used alone for start-up and acceleration); and f) when the input shaft of the gearbox (paragraph [0068]), in the selected starting gear, is rotating at substantially the same speed as a rotational speed of the combustion engine (paragraph [0068], differential speed can be actively synchronized at the , connecting the combustion engine to the input shaft of the gearbox (paragraph [0029]) with the coupling device (paragraph [0042], actuator 10).
However, the method of Kaltenbach does not explicitly state selecting a starting gear in the gearbox, comprising a lower gear ratio than a gear ratio at which the combustion engine's torque at idling speed.
Seel teaches a method wherein selecting a starting gear in the gearbox, comprising a lower gear ratio than a gear ratio at which the combustion engine's torque at idling speed (paragraph [0007]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Kaltenbach by including selecting a starting gear in the gearbox, comprising a lower gear ratio than a gear ratio at which the combustion engine's torque at idling speed as taught by Seel.
One would be motivated to modify Kaltenbach in view of  Seel for the reasons stated in Seel paragraphs [0004 - 0005], in order to be able to utilize the advantages of the electric motor compared to the internal combustion engine during idling due to poor efficiency results in particular when hydraulic torque converters (connected to combustion engines) are used.  Furthermore, the lower electric motor idle speed provides the vehicle in electric operation with a driving characteristic, which corresponds to the driving characteristic of vehicles driven by internal combustion engines.
Additionally, the claimed invention is merely a combination of old, well known elements of hybrid vehicle control, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing 

Regarding claim 2, Kaltenbach discloses all elements of claim 1 above.
Kaltenbach discloses further a method wherein the coupling device (paragraph [0042], actuator 10) is a friction clutch (paragraph [0058], lock-up clutch can be designed as a friction clutch and can serve as a conventional starting element for starting in forwards driving), and wherein said method comprises between steps d) and e): step g) connecting the coupling device (paragraph [0042], actuator 10), so that at least a part of the available torque from the combustion engine is supplied to the input shaft (paragraph [0029], it is also possible to connect a separating clutch or starting clutch between the transmission input shaft 5 and the combustion engine 7, see also at least FIG. 1).

Regarding claim 7,  Kaltenbach discloses a hybrid powertrain (paragraph [0010]) comprising: a combustion engine; an electric machine (paragraph [0004]); a gearbox with an input shaft and an output shaft (paragraph [0029]), wherein the combustion engine and the electric machine are connectable to the input shaft of the gearbox (paragraph [0029]; a coupling device (paragraph [0042]) configured for connecting and disconnecting (paragraph [0066]) the combustion engine from the input shaft of the gearbox (paragraph [0029]); and a control device (paragraph [0080]) configured to: disconnect the combustion engine from the input shaft of the gearbox via the coupling device (paragraph [0042], it is also possible that all three switching elements J, I and K are opened, and (while switching elements K or J are closed, element I is open), only one of the three switching elements J, I and K can always be closed);  is able to sufficiently rotate the input shaft of the gearbox (paragraph [0068]); control the gearbox to engage the selected starting gear in the gearbox (paragraph [0054]); while the combustion engine is idling (paragraph [0078]) and not connected to the input shaft of the gearbox (paragraph [0078], closed switching element A), control the electrical machine to generate a torque in the input shaft of the gearbox using the electric machine  (paragraph [0078], closed switching element I, electric engine 6 rotates backwards for a forwards start-up in the case of a closed switching element I); control the electrical machine to accelerate thereby accelerating rotation of the input shaft of the gearbox (paragraph [0076], electric engine 6 can be used alone for start-up and acceleration); and when the input shaft of the gearbox, in the selected starting gear, is rotating at substantially the same speed as a rotational speed of the combustion engine  (paragraph [0068], differential speed can be actively synchronized at the switching element to be engaged with the help of the electric engine 6), control the coupling device (paragraph [0042], actuator 10) to connect the combustion engine to the input shaft of the gearbox (paragraph [0029]).
However, the powertrain of Kaltenbach does not explicitly state select a starting gear in the gearbox, which starting gear comprises a lower gear ratio than a gear ratio at which the combustion engine's torque at idling speed.
Seel teaches wherein selecting a starting gear in the gearbox, comprising a lower gear ratio than a gear ratio at which the combustion engine's torque at idling speed (paragraph [0007]).

One would be motivated to modify Kaltenbach in view of  Seel for the reasons stated in Seel paragraphs [0004 - 0005], in order to be able to utilize the advantages of the electric motor compared to the internal combustion engine during idling due to poor efficiency results in particular when hydraulic torque converters (connected to combustion engines) are used.  Furthermore, the lower electric motor idle speed provides the vehicle in electric operation with a driving characteristic, which corresponds to the driving characteristic of vehicles driven by internal combustion engines.
Additionally, the claimed invention is merely a combination of old, well known elements of hybrid vehicle control, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 8,  Kaltenbach discloses a vehicle comprising hybrid powertrain (paragraph [0010]) comprising: a combustion engine; an electric machine (paragraph [0004]); a gearbox with an input shaft and an output shaft (paragraph [0029]), wherein the combustion engine and the electric machine are connectable to the input shaft of the gearbox (paragraph [0029]; a coupling device (paragraph [0042]) configured for connecting and disconnecting (paragraph [0066]) the combustion engine from the input shaft of the gearbox (paragraph [0029]); and a control device (paragraph [0080]) configured to: disconnect the combustion engine from the input shaft of the gearbox via the coupling device (paragraph [0042], it is also possible that all three switching elements J, I and K are opened, and (while switching elements K or J are closed, element I is open), only one of the three switching elements J, I and K can always be closed); select a starting gear in the gearbox, which starting gear comprises a lower gear ratio than a gear ratio at which the combustion engine's torque at idling speed is able to sufficiently rotate the input shaft of the gearbox (paragraph [0068]); control the gearbox to engage the selected starting gear in the gearbox (paragraph [0054]); while the combustion engine is idling (paragraph [0078]) and not connected to the input shaft of the gearbox (paragraph [0078], closed switching element A), control the electrical machine to generate a torque in the input shaft of the gearbox using the electric machine  (paragraph [0078], closed switching element I, electric engine 6 rotates backwards for a forwards start-up in the case of a closed switching element I); control the electrical machine to accelerate thereby accelerating rotation of the input shaft of the gearbox (paragraph [0076], electric engine 6 can be used alone for start-up and acceleration); and when the input shaft of the gearbox, in the selected starting gear, is rotating at substantially the same speed as a rotational speed of the combustion engine  (paragraph [0068], differential speed can be actively synchronized at the switching element to be engaged with the help of the electric engine 6), control the coupling device (paragraph [0042], actuator 10) to connect the combustion engine to the input shaft of the gearbox (paragraph [0029]).
However, Kaltenbach does not explicitly state select a starting gear in the gearbox, which starting gear comprises a lower gear ratio than a gear ratio at which the combustion engine's torque at idling speed.
 selecting a starting gear in the gearbox, comprising a lower gear ratio than a gear ratio at which the combustion engine's torque at idling speed (paragraph [0007]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Kaltenbach by including selecting a starting gear in the gearbox, comprising a lower gear ratio than a gear ratio at which the combustion engine's torque at idling speed as taught by Seel.
One would be motivated to modify Kaltenbach in view of  Seel for the reasons stated in Seel paragraphs [0004 - 0005], in order to be able to utilize the advantages of the electric motor compared to the internal combustion engine during idling due to poor efficiency results in particular when hydraulic torque converters (connected to combustion engines) are used.  Furthermore, the lower electric motor idle speed provides the vehicle in electric operation with a driving characteristic, which corresponds to the driving characteristic of vehicles driven by internal combustion engines.
Additionally, the claimed invention is merely a combination of old, well known elements of hybrid vehicle control, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Claims 3, and 4, are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kaltenbach and Seel, in view of MATSUI et al., US 20160031438, herein further known as Matsui.

Regarding claim 3, Kaltenbach discloses all elements of claim 1 above including only one of the three switching elements J, I and K can always be closed, (Kaltenbach, paragraph 42) and parallel arrangement of the combustion engine and the electric engine permits both an overlaying of the driving torque and an activation with solely combustion engine drive or solely electric engine drive, (Kaltenbach, paragraph [0004]).
However, the method of Kaltenbach does not explicitly state wherein, after step f): h) stop generating a torque with the electric machine.
Matsui teaches a method wherein, after step f): h) stop generating a torque with the electric machine (paragraph [0082], shift control proceeds, and the motor rotational speed control starts to decrease at time t.sub.7, see also at least FIG. 8).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Kaltenbach by including wherein, after step f): h) stop generating a torque with the electric machine as taught by Matsui.
One would be motivated to modify Kaltenbach in view of Matsui for the reasons stated in Matsui paragraph [0007], in order to provide a hybrid vehicle control device that is able to prevent a deterioration of fuel consumption.	
Additionally, the claimed invention is merely a combination of old, well known elements of hybrid vehicle control, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 4, Kaltenbach discloses all elements of claim 1 above.
However, the method of Kaltenbach does not explicitly state wherein said method comprises between steps a) and b): step i) determining an amount of energy available in an energy storage device for the electric machine.
Matsui teaches a method wherein said method comprises between steps a) and b): step i) determining an amount of energy available in an energy storage device for the electric machine (paragraph [0053], the battery SOC (i.e. energy available in an energy storage device) represents the remaining charge of the battery, showing the charging state of the battery).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Kaltenbach by including wherein said method comprises between steps a) and b): step i) determining an amount of energy available in an energy storage device for the electric machine.
One would be motivated to modify Kaltenbach in view of Matsui for the reasons stated in Matsui paragraph [0007], in order to provide a hybrid vehicle control device that is able to prevent a deterioration of fuel consumption.	
Additionally, the claimed invention is merely a combination of old, well known elements of hybrid vehicle control, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Claim 5, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kaltenbach and Seel, in view of SANDSTROM et al., US 8,504,229, herein further known as Sandstrom.

Regarding claim 5, Kaltenbach discloses all elements of claim 4 above.
However, the method of Kaltenbach does not explicitly state wherein step b): further comprises selection of which gear ratio to use as the starting gear based on the amount of energy available in the energy storage device.
Sandstrom teaches a method wherein step b): further comprises selection of which gear ratio to use as the starting gear based on the amount of energy available in the energy storage device (column 2, lines 28-62, upon indication that said predetermined first energy level limit has been past (i.e. amount of energy available) and said no gear ratio shift from said starting gear ratio has occurred, altering selection of a starting gear ratio to a starting gear ratio being higher, compared to said first starting gear ratio, for the next vehicle take off of a driving sequence following said first driving sequence).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Kaltenbach by including wherein step b): further comprises selection of which gear ratio to use as the starting gear based on the amount of energy available in the energy storage device as taught by Sandstrom.
One would be motivated to modify Kaltenbach in view of Sandstrom for the reasons stated in Sandstrom column 2, lines 23-25, in order to provide an improved starting gear selection functionality for the vehicle.

Regarding claim 11,  Kaltenbach discloses a hybrid powertrain (paragraph [0010]) comprising: a combustion engine; an electric machine (paragraph [0004]); a gearbox with an input shaft and an output shaft (paragraph [0029]), wherein the combustion engine and the electric machine are connectable to the input shaft of the gearbox (paragraph [0029]; a coupling device (paragraph [0042]) configured for connecting and disconnecting (paragraph [0066]) the combustion engine from the input shaft of the gearbox (paragraph [0029]); and a control device (paragraph [0080]) configured to: disconnect the combustion engine from the input shaft of the gearbox via the coupling device (paragraph [0042], it is also possible that all three switching elements J, I and K are opened, and (while switching elements K or J are closed, element I is open), only one of the three switching elements J, I and K can always be closed); select a starting gear in the gearbox, which starting gear comprises a lower gear ratio than a gear ratio at which the combustion engine's torque at idling speed is able to sufficiently rotate the input shaft of the gearbox (paragraph [0068]); control the gearbox to engage the selected starting gear in the gearbox (paragraph [0054]); while the combustion engine is idling (paragraph [0078]) and not connected to the input shaft of the gearbox (paragraph [0078], closed switching element A), control the electrical machine to generate a torque in the input shaft of the gearbox using the electric machine  (paragraph [0078], closed switching element I, electric engine 6 rotates backwards for a forwards start-up in the case of a closed switching ; control the electrical machine to accelerate thereby accelerating rotation of the input shaft of the gearbox (paragraph [0076], electric engine 6 can be used alone for start-up and acceleration); and when the input shaft of the gearbox, in the selected starting gear, is rotating at substantially the same speed as a rotational speed of the combustion engine  (paragraph [0068], differential speed can be actively synchronized at the switching element to be engaged with the help of the electric engine 6), control the coupling device (paragraph [0042], actuator 10) to connect the combustion engine to the input shaft of the gearbox (paragraph [0029]).
However, Kaltenbach does not explicitly state select a starting gear in the gearbox, which starting gear comprises a lower gear ratio than a gear ratio at which the combustion engine's torque at idling speed.
Seel teaches wherein selecting a starting gear in the gearbox, comprising a lower gear ratio than a gear ratio at which the combustion engine's torque at idling speed (paragraph [0007]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Kaltenbach by including selecting a starting gear in the gearbox, comprising a lower gear ratio than a gear ratio at which the combustion engine's torque at idling speed as taught by Seel.
One would be motivated to modify Kaltenbach in view of  Seel for the reasons stated in Seel paragraphs [0004 - 0005], in order to be able to utilize the advantages of the electric motor compared to the internal combustion engine during idling due to poor efficiency results in particular when hydraulic torque converters (connected to combustion engines) are used.  Furthermore, the lower electric motor idle speed provides the vehicle in electric operation with a 
Additionally, the claimed invention is merely a combination of old, well known elements of hybrid vehicle control, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, Kaltenbach does not explicitly state, a computer program product comprising computer program code stored on a non-transitory computer-readable medium, said computer program product for controlling a hybrid powertrain.
Sandstrom teaches a computer program product comprising computer program code stored on a non-transitory computer-readable medium, said computer program product for controlling (Sandstrom, claim 15) a hybrid powertrain.
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Kaltenbach by including a computer program product comprising computer program code stored on a non-transitory computer-readable medium, said computer program product for controlling a hybrid powertrain as taught by Sandstrom.
One would be motivated to modify Kaltenbach in view of Sandstrom for the reasons stated in Sandstrom column 2, lines 23-25, in order to provide an improved starting gear selection functionality for the vehicle.
Additionally, the claimed invention is merely a combination of old, well known elements of hybrid vehicle control, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing 
Regarding claim 12, Kaltenbach discloses all elements of claim 11 above.
Kaltenbach discloses further the coupling device (paragraph [0042], actuator 10) is a friction clutch (paragraph [0058], lock-up clutch can be designed as a friction clutch and can serve as a conventional starting element for starting in forwards driving), and wherein said method comprises between steps d) and e): step g) connecting the coupling device (paragraph [0042], actuator 10), so that at least a part of the available torque from the combustion engine is supplied to the input shaft (paragraph [0029], it is also possible to connect a separating clutch or starting clutch between the transmission input shaft 5 and the combustion engine 7, see also at least FIG. 1).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kaltenbach and Seel, in view of KASUYA et al., US 8550947, herein further known as Kasuya.

Regarding claim 6, Kaltenbach discloses all limitations of claim 1 above.
However, the method of Kaltenbach does not explicitly disclose wherein a rotational speed of the input shaft is detected with a first speed sensor arranged at the input shaft, and a rotational speed of the output shaft is detected with a second speed sensor arranged at the output second shaft.
Kasuya teaches a method wherein a rotational speed of the input shaft is detected with a first speed sensor arranged at the input shaft, and a rotational speed of the output shaft is detected with a second speed sensor arranged at the output second shaft (column 16, lines 55-65, input shaft rotational speed sensor Se1 is a sensor that detects the rotational speed of the input shaft I. The shift control apparatus 31 detects the rotational speed of the input shaft I based on the signal input from the input shaft rotational speed sensor Se1. An output shaft rotational speed sensor Se2 is a sensor that detects the rotational speed of the output shaft O. The shift control apparatus 31 detects the rotational speed of the output shaft O based on the signal input from the output shaft rotational speed sensor Se2. The rotational speed of the output shaft O is proportional to the vehicle speed).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Kaltenbach by including herein a rotational speed of the input shaft is detected with a first speed sensor arranged at the input shaft, and a rotational speed of the output shaft is detected with a second speed sensor arranged at the output second shaft as taught by Kasuya.
One would be motivated to modify Kaltenbach in view of Kasuya for the reasons stated in Kasuya column 1, lines 43-47, for a hybrid vehicle that may be run with a friction engagement element for establishment of a shift speed brought into a slipping engagement state, that facilitate taking measures against frictional heat for the friction engagement element to be brought into the slipping engagement state.  
Additionally, the claimed invention is merely a combination of old, well known elements of hybrid vehicle control, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Claims 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kaltenbach, Seel, and Sandstrom in view of Matsui.

Regarding claim 13, Kaltenbach discloses all elements of claim 11 above including only one of the three switching elements J, I and K can always be closed, (Kaltenbach, paragraph 42) and parallel arrangement of the combustion engine and the electric engine permits both an overlaying of the driving torque and an activation with solely combustion engine drive or solely electric engine drive, (Kaltenbach, paragraph [0004]).
However, Kaltenbach does not explicitly state wherein, after step f): h) stop generating a torque with the electric machine.
Matsui teaches wherein, after step f): h) stop generating a torque with the electric machine (paragraph [0082], shift control proceeds, and the motor rotational speed control starts to decrease at time t.sub.7, see also at least FIG. 8).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Kaltenbach by including wherein, after step f): h) stop generating a torque with the electric machine as taught by Matsui.
One would be motivated to modify Kaltenbach in view of Matsui for the reasons stated in Matsui paragraph [0007], in order to provide a hybrid vehicle control device that is able to prevent a deterioration of fuel consumption.	
Additionally, the claimed invention is merely a combination of old, well known elements of hybrid vehicle control, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing 

Regarding claim 14, Kaltenbach discloses all elements of claim 11 above.
However, Kaltenbach does not explicitly state wherein said method comprises between steps a) and b): step i) determining an amount of energy available in an energy storage device for the electric machine.
Matsui teaches wherein said method comprises between steps a) and b): step i) determining an amount of energy available in an energy storage device for the electric machine (paragraph [0053], the battery SOC (i.e. energy available in an energy storage device) represents the remaining charge of the battery, showing the charging state of the battery).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Kaltenbach by including wherein said method comprises between steps a) and b): step i) determining an amount of energy available in an energy storage device for the electric machine.
One would be motivated to modify Kaltenbach in view of Matsui for the reasons stated in Matsui paragraph [0007], in order to provide a hybrid vehicle control device that is able to prevent a deterioration of fuel consumption.	
Additionally, the claimed invention is merely a combination of old, well known elements of hybrid vehicle control, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 15, Kaltenbach discloses all elements of claim 14 above.
However, Kaltenbach does not explicitly state wherein step b): further comprises selection of which gear ratio to use as the starting gear based on the amount of energy available in the energy storage device.
Sandstrom teaches wherein step b): further comprises selection of which gear ratio to use as the starting gear based on the amount of energy available in the energy storage device (column 2, lines 28-62, upon indication that said predetermined first energy level limit has been past (i.e. amount of energy available) and said no gear ratio shift from said starting gear ratio has occurred, altering selection of a starting gear ratio to a starting gear ratio being higher, compared to said first starting gear ratio, for the next vehicle take off of a driving sequence following said first driving sequence).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Kaltenbach by including wherein step b): further comprises selection of which gear ratio to use as the starting gear based on the amount of energy available in the energy storage device as taught by Sandstrom.
One would be motivated to modify Kaltenbach in view of Sandstrom for the reasons stated in Sandstrom column 2, lines 23-25, in order to provide an improved starting gear selection functionality for the vehicle.
Additionally, the claimed invention is merely a combination of old, well known elements of hybrid vehicle control, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./            Examiner, Art Unit 3669   

/JESS WHITTINGTON/            Examiner, Art Unit 3669